Per curiam.
This disciplinary matter is before the Court on the Report and Recommendation of the special master, Eric Lance Jones, who, after rejecting two petitions for voluntary discipline requesting lesser sanctions, recommends that Respondent Arjun S. Kapoor (State Bar No. 407514) receive a public reprimand for his admitted violation of Rule 8.4 (a) (4) of the Georgia Rules of Professional Conduct, see Bar Rule 4-102 (d). As we do not believe that a public reprimand is an appropriate level of discipline given the egregious nature of Kapoor’s conduct, we instead impose a suspension of six months.
The record shows that Kapoor has been a member of the State Bar since 1995. After someone contacted the sheriff’s office and made allegations of family violence against Kapoor, he learned that the accuser may have been in contact with a local crisis center. Kapoor wanted to obtain any documents in the center’s possession relating to the accuser, but the center refused his request. Kapoor returned to the center later that day with a Subpoena for the Production of Documentary Evidence (Subpoena Duces Tecum) that he obtained from the superior court clerk’s office through misleading representations. He did not serve the subpoena on any other party or counsel, but submitted it to the center in an effort to obtain the desired documents. Kapoor did not advise the center’s executive director that there was no case pending in the superior court and no hearing, trial, or deposition scheduled that would have supported issuance of the subpoena. Kapoor later called the center again asking about obtaining the allegedly-subpoenaed documents.
We find that in obtaining and submitting this “subpoena,” Kapoor engaged in misrepresentation thereby violating Rule 8.4 (a) (4), the maximum sanction for which is disbarment. In aggravation, we note that Kapoor knowingly abused the court process in an effort to obtain the upper hand in a personal matter and that he acted with a dishonest or selfish motive in obtaining and submitting the purported subpoena. Although Kapoor has no prior disciplinary history and has expressed remorse for his actions, we find that Kapoor’s conduct was egregious and that a six-month suspension is the more appropriate discipline for his violation of Rule 8.4 (a) (4). Accordingly, we hereby suspend Arjun S. Kapoor from the practice of law in Georgia for a period of six months, effective as of the date of this opinion. Kapoor is reminded of his duties under Bar Rule 4-219 (c).

Six-month suspension.


All the Justices concur.

*162Decided May 20, 2013
Reconsideration denied June 17, 2013.
Paula J. Frederick, General Counsel State Bar, Rebecca A. Hall, Assistant General Counsel State Bar, for State Bar of Georgia.